 Case 2:20-cv-03549-ES-CLW Document 1 Filed 04/02/20 Page 1 of 12 PageID: 1




Paul H. Kochanski
Kendall K. Gurule
LERNER, DAVID, LITTENBERG,
 KRUMHOLZ & MENTLIK, LLP
20 Commerce Drive
Cranford, NJ 07016
Tel: 908.654.5000
Fax: 908.654.7866

Attorneys for Plaintiff Phytoceuticals, Inc.
                                                                   Document Filed Electronically

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

PHYTOCEUTICALS, INC,                                   :
                                                       :    Civil Action No.
                               Plaintiff,              :
                                                       :
         v.                                            :
                                                       :
BODY DYNAMICS, INC.,                                   :
                                                       :
                               Defendant.              :
                                                       x

                    COMPLAINT AND DEMAND FOR TRIAL BY JURY
         Plaintiff Phytoceuticals, Inc. (“Plaintiff” or “Phytoceuticals”), by way of its complaint

against Defendant Body Dynamics, Inc. (“Defendant” or “Body Dynamics”), alleges and avers

as follows:

                                      NATURE OF ACTION
         1.      This is an action seeking, inter alia, pecuniary, and injunctive relief from acts of

the Defendant arising under the Trademark and Unfair Competition Laws of the United States,

including trademark infringement under 35 U.S.C. § 1114 and false advertising under

Section 43(a) of the Trademark Act, 15 U.S.C. § 1125(a), and the Unfair Competition Laws of

the State of New Jersey.




6291127_1.docx
 Case 2:20-cv-03549-ES-CLW Document 1 Filed 04/02/20 Page 2 of 12 PageID: 2




         2.      In addition, by this action, Plaintiff seeks declaratory relief under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, and under the Trademark Law of the United States,

15 U.S.C. § 1051 et seq.

                                              PARTIES

         3.      Plaintiff Phytoceuticals, Inc. is a New Jersey corporation with a principal place of

business located at 37 Midland Avenue, Elmwood Park, NJ 07407.

         4.      Upon information and belief, Defendant Body Dynamics, Inc. is a Texas

corporation having a principal place of business at 2034 Statler Drive, Carrollton, TX 75007 and

a mailing address of P.O. Box 110081, Carrollton, TX 75011.

         5.      Upon information and belief, Defendant regularly conducts business in this

District in that it has sold its products to consumers throughout the United States including in

New Jersey and continues to offer its products for sale online for purchase by consumers

throughout the United States, including in New Jersey.

         6.      Upon information and belief, Defendant has also entered into business

arrangements with business entities in New Jersey in order to facilitate distribution and sales of

its products.

                                  JURISDICTION AND VENUE
         7.      This Court has subject matter jurisdiction over this dispute pursuant to 35 U.S.C.

§§ 1331, 1338(a), and 15 U.S.C. § 1121 as a case arising under the Trademark and Unfair

Competition laws of the United States and pursuant to 28 U.S.C. §§ 2201 and 2202 under the

Declaratory Judgment Act.

         8.      The Defendant is subject to personal jurisdiction of this Court.

         9.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) and (c).




6291127_1.docx                                     2
 Case 2:20-cv-03549-ES-CLW Document 1 Filed 04/02/20 Page 3 of 12 PageID: 3




                                         BACKGROUND
         10.     Plaintiff Phytoceuticals, Inc. is recognized worldwide as a developer of

outstanding skincare products which are offered in the United States and throughout the world in

connection with its PHYTOCEUTICALS trademark.

         11.     Specifically, Plaintiff uses its PHYTOCEUTICALS trademark in connection with

skincare products including cleansers, moisturizing creams, serums, masks, and toners.

         12.     Plaintiff’s PHYTOCEUTICALS trademark was adopted in 1995 and has been

continuously used by Plaintiff since that time.

         13.     Since 1995 and continuing to the present, Plaintiff has enjoyed considerable

success in the sales of its products in commerce in connection with the PHYTOCEUTICALS

trademark with the result that Plaintiff enjoys substantial sales of its goods under such trademark.

         14.     Since 1995 and continuing to the present, Plaintiff has advertised and promoted

its goods under the PHYTOCEUTICALS trademark.

         15.     Since 1995, Plaintiff has expended substantial time, effort, and funds to promote

the sale and quality of its goods in connection with the PHYTOCEUTICALS trademark. As a

result, Plaintiff has established substantial goodwill and a trusted and positive reputation both

domestically and internationally over the course of the last 25 years in connection with the

PHYTOCEUTICALS trademark.

         16.     Plaintiff’s PHYTOCEUTICALS trademark was registered on August 27, 2019

with the United States Patent and Trademark Office (“USPTO”) as U.S. Trademark Reg.

No. 5,844,074 in connection with beauty serums, non-medicated skin serums, skin creams, sun

creams, skin cleansers, facial lotions, eye creams, eye gels, facial moisturizing creams, beauty

gels, and cosmetic creams.




6291127_1.docx                                    3
 Case 2:20-cv-03549-ES-CLW Document 1 Filed 04/02/20 Page 4 of 12 PageID: 4




         17.     Upon information and belief, Defendant Body Dynamics is a Texas-based retailer

and wholesaler dedicated to selling various health and beauty supplements and cosmetic

products.

         18.     Upon information and belief, Defendant allegedly began in January 2014 selling

skincare products such as body firmer, cleansers, serums, firming creams, body scrubs,

moisturizing     creams,   masks,     and    toners   under    the    trademark       SKIN   DRINK

PHYTOCEUTICALS.

         19.     Defendant identifies SKIN DRINK PHYTOCEUTICALS as a trademark on its

products by identifying such term through the use of the “TM” symbol.

         20.     By adopting the SKIN DRINK PHYTOCEUTICALS trademark, Defendant has

adopted Plaintiff’s corporate name in its entirety.

         21.     Defendant lists its products sold under the SKIN DRINK PHYTOCEUTICALS

trademark        online    for    direct     sales     to     consumers       via      its   website

https://www.bodydynamics.com/store/index.html.

         22.     Defendant’s website is accessible throughout the United States and offers

Defendant’s SKIN DRINK PHYTOCEUTICALS trademark products for sale and delivery by

mail in numerous states, including in New Jersey.

         23.     Upon information and belief, Defendant is also a wholesaler of the SKIN DRINK

PHYTOCEUTICALS products, and distributes its products through 100 or more retailers both

online and in stores based in at least 15 states including retailers in New Jersey.

         24.     In February 2020, Plaintiff became aware that Defendant was selling products

under the SKIN DRINK PHYTOCEUTICALS trademark on Defendant’s own website, as well

as on websites of major retailers such as Sears and AMAZON website.




6291127_1.docx                                    4
 Case 2:20-cv-03549-ES-CLW Document 1 Filed 04/02/20 Page 5 of 12 PageID: 5




         25.     Defendant is selling products bearing the SKIN DRINK PHYTOCEUTICALS

trademark which are of the same category, type, name, and use as Plaintiff’s products bearing its

PHYTOCEUTICALS trademark. Specifically, Defendant and Plaintiff are both selling skincare

products including at least cleansers, moisturizing creams, serums, masks, and toners.

         26.     Both Plaintiff and Defendant sell their trademarked products online through

websites directed towards providing natural health and skincare products.

         27.     Further, upon information and belief, instances of actual confusion have occurred

where      prospective    customers    have    inquired    about    Defendant’s     SKIN     DRINK

PHYTOCEUTICALS products on Plaintiff’s website.

         28.     On February 24, 2020, Plaintiff’s counsel sent a letter notifying Defendant of

Plaintiff’s trademark rights and requesting that Defendant cease and desist from use of the SKIN

DRINK PHYTOCEUTICALS trademark in connection with sales of its products.

         29.     On March 9, 2020, Defendant filed Cancellation Proceeding No. 92072677 with

the USPTO seeking to cancel Plaintiff’s registered PHYTOCEUTICALS trademark on the

grounds that Plaintiff’s trademark is merely descriptive or generic.

                                   FIRST CLAIM FOR RELIEF
                                     Trademark Infringement
         30.     Plaintiff repeats, reiterates, and realleges each and every allegation previously set

forth in this Complaint in paragraphs 10-29, as if fully set forth herein.

         31.     Plaintiff has acquired substantial and valuable goodwill among the public and in

the marketplace as a result of its 25 years of use and promotion of the PHYTOCEUTICALS

trademark in connection with skincare products.

         32.     By Defendant’s use of the SKIN DRINK PHYTOCEUTICALS trademark on

skincare products, such products travel in the same channels of trade since the goods of Plaintiff

and Defendant are overlapping.

6291127_1.docx                                     5
 Case 2:20-cv-03549-ES-CLW Document 1 Filed 04/02/20 Page 6 of 12 PageID: 6




          33.     Defendant’s trademark SKIN DRINK PHYTOCEUTICALS is highly similar in

overall impression to Plaintiff’s trademark as it actually incorporates the entirety of Plaintiff’s

trademark.

          34.    Defendant’s use of the SKIN DRINK PHYTOCEUTICALS trademark constitutes

an infringement of Plaintiff’s trademark PHYTOCEUTICALS in that it is likely to cause and has

actually caused confusion and mistake in the minds of consumers and users as to the source of

such goods.

          35.    Defendant’s use of the SKIN DRINK PHYTOCEUTICALS trademark in

connection with sales of these products would lead to a likelihood of confusion in the

marketplace as to the origin of the products.

          36.    Defendant, by use of the SKIN DRINK PHYTOCEUTICALS trademark, is

trading on Plaintiff’s goodwill and reputation.

          37.    Defendant has received actual written notice of Plaintiff’s rights on February 24,

2020,     and    therefore,   has   full   knowledge   of   Plaintiff’s   rights   in   the   trademark

PHYTOCEUTICALS. Defendant has continued to violate Plaintiff’s rights notwithstanding such

notice.

          38.    Additionally, on March 9, 2020, Defendant sent a letter notifying Plaintiff of the

filing of the Cancellation Proceeding and that Defendant would not cease and desist from using

the SKIN DRINK PHYTOCEUTICALS trademark.

          39.    Notwithstanding Plaintiff’s advising Defendant of its infringing acts, Defendant

continues to use the SKIN DRINK PHYTOCEUTICALS trademark in connection with sales of

skincare products as of the date of filing of this Complaint.

          40.    Defendants’ activities complained of constitute acts of willful infringement of

Plaintiffs’ federal trademark registration in total disregard of Plaintiffs’ rights.


6291127_1.docx                                     6
 Case 2:20-cv-03549-ES-CLW Document 1 Filed 04/02/20 Page 7 of 12 PageID: 7




         41.      Defendants’ infringing activities will continue, and have continued, despite

Defendant’s knowledge that the PHYTOCEUTICALS trademark is federally registered.

         42.      Such conduct by the Defendant has caused, and will continue to cause, substantial

and irreparable harm to Plaintiff unless enjoined by this Court.

         43.      Plaintiff is without an adequate remedy of law.

                                 SECOND CLAIM FOR RELIEF
             False Advertising: Section 43(a) of the Trademark Act, 15 U.S.C. § 1125(a)
         44.      Plaintiff repeats, reiterates, and realleges each and every allegation previously set

forth in this Complaint, in paragraphs 10-43, as if fully set forth herein.

         45.      Defendant’s use of the trademark SKIN DRINK PHYTOCEUTICALS for

skincare products are confusingly similar to and competitive with Plaintiff’s use of the

PHYTOCEUTICALS trademark for such goods.

         46.      Defendant, by use of the SKIN DRINK PHYTOCEUTICALS trademark has

affixed, applied, annexed, or used in connection with the sale of its goods a false designations of

origin and false descriptions and representations, which tend to falsely describe or represent

Defendant’s goods, and Defendant has caused its goods to enter in commerce with full

knowledge of the falsity of such designations of origin, and of such descriptions and

representations, all to the detriment and damage of Plaintiff.

         47.      In particular, the sale and offering for sale of Defendant’s goods under the

trademark SKIN DRINK PHYTOCEUTICALS in commerce and the overall similarity of the

goods to Plaintiff’s goods offered under the corporate name Phytoceuticals, Inc. and trademark

PHYTOCEUTICALS, constitutes a false description or representation tending to falsely describe

or request the goods sold by Defendant as goods endorsed, sponsored, and/or authorized by

Plaintiff.



6291127_1.docx                                      7
 Case 2:20-cv-03549-ES-CLW Document 1 Filed 04/02/20 Page 8 of 12 PageID: 8




         48.     Upon information and belief, Defendant’s adoption of the confusingly similar

trademark was with the express intent to cause confusion and mistake, to deceive and to mislead

the trade and purchasing public, to trade upon the reputation and goodwill of Plaintiff, and to

improperly appropriate valuable property rights of Plaintiff.

         49.     Defendant’s conduct, as set forth herein, constitutes false designations of origin in

violation of § 43(a) of the Trademark Act (15 U.S.C. § 1125(a)).

         50.     Such conduct has caused, and will continue to cause, substantial and irreparable

harm to Plaintiff unless enjoined by the Court.

         51.     Plaintiff is without an adequate remedy of law.

                                 THIRD CLAIM FOR RELIEF
                                Common-Law Unfair Competition
         52.     Plaintiff repeats, reiterates, and realleges each and every allegation previously set

forth in this Complaint, in paragraphs 10-51, as if fully set forth herein.

         53.     Defendant by its acts herein alleged above, have willfully, knowingly, and

intentionally engaged in acts constituting unfair competition under the common law of the State

of New Jersey against Plaintiff, by, among other things, adopting the trademark SKIN DRINK

PHYTOCEUTICALS in connection with skincare products and selling such goods in a manner

which will undermine Plaintiff’s position in the marketplace.

         54.     The conduct of Defendant as set forth herein has caused and continues to cause

substantial and irreparable harm to Plaintiff unless enjoined by this Court.

         55.     Plaintiff is without adequate remedy at law.




6291127_1.docx                                     8
 Case 2:20-cv-03549-ES-CLW Document 1 Filed 04/02/20 Page 9 of 12 PageID: 9




                            FOURTH CLAIM FOR RELIEF
 Declaration that U.S. Trademark Reg. No. 5,844,074 is Valid & Should Not Be Cancelled
         56.     Plaintiff repeats, reiterates, and realleges each and every allegation previously set

forth in this Complaint, in paragraphs 10-55, as if fully set forth herein.

         57.     Defendant filed Cancellation Proceeding No. 92072677 with the USPTO seeking

to cancel Plaintiff’s PHYTOCEUTICALS trademark on the grounds that, allegedly, Plaintiff’s

trademark is merely descriptive or generic.

         58.     As a consequence of the filing of the Cancellation Proceeding alleging that

Plaintiff’s PHYTOCEUTICALS trademark is merely descriptive or generic and based on

Plaintiff’s assertions to the contrary herein, there exists an actual, continuing, and substantial

case or controversy between Defendant and Plaintiff having adverse legal interests of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment regarding validity of

Plaintiff’s PHYTOCEUTICALS trademark.

         59.     Plaintiff’s trademark PHYTOCEUTICALS has been in use since 1995 and is well

established as a unique identifier of Plaintiff’s products, including their quality, efficacy, and

commitment to natural ingredients.

         60.     The term PHYTOEUTICALS has no general or generic meaning in common

parlance, and is not found in the Merriam-Webster or Cambridge Dictionaries.

         61.     Plaintiff has adequately policed its trademark where it has become aware of

infringing or confusingly similar uses, as exemplified by its initiation of the present action.

         62.     Plaintiff’s trademark is distinctive and is valid and is not merely descriptive or

generic.

         63.     Plaintiff’s trademark registration U.S. Trademark Reg. No. 5,844,074 for the

trademark PHYTOCEUTICALS is valid.



6291127_1.docx                                     9
Case 2:20-cv-03549-ES-CLW Document 1 Filed 04/02/20 Page 10 of 12 PageID: 10




                                     PRAYER FOR RELIEF
         WHEREFORE, Plaintiff prays that this Court grant the following relief:

         A.      An order adjudging Defendant to have infringed Plaintiff’s federally registered

trademark, PHYTOCEUTICALS, founded on Defendant’s use of the SKIN DRINK

PHYTOCEUTICALS trademark;

         B.      An order preliminarily and permanently enjoining the Defendant, its officers,

employees, servants, and agents, and all persons in active concert, privity, or participation with

them, from employing the trademark SKIN DRINK PHYTOCEUTICALS or any other name or

trademark that contains the word PHYTOCEUTICALS or that would be confusingly similar to

Plaintiff’s trademark PHYTOCEUTICALS, for or in connection with any skincare, cosmetic,

beauty, or health products;

         C.      An accounting to determine any profits Defendant has made in connection with its

goods provided in connection with the infringing SKIN DRINK PHYTOCEUTICALS trademark

and an award to Plaintiff of such profits;

         D.      An award of compensatory damages arising out of Defendant’s infringement and

trebling of such award, as provided by 15 U.S.C. § 1117;

         E.      An order that all labels, containers, prints, packages, wrappers, receptacles, and

advertisements, having, showing, or employing any trademark or design enjoined above, shall be

delivered up to Plaintiff and destroyed;

         F.      An order adjudging the Defendant to have violated 15 U.S.C. § 1125(a);

         G.      An order preliminarily enjoining and permanently enjoining Defendant, its

officers, employees, servants and agents, and all persons in active concert, privity, or

participation with them from violating 15 U.S.C. § 1125(a) by misleading prospective purchasers

to believing that Defendant’s products offered under the SKIN DRINK PHYTOCEUTICALS


6291127_1.docx                                   10
Case 2:20-cv-03549-ES-CLW Document 1 Filed 04/02/20 Page 11 of 12 PageID: 11




trademark, are the same, synonymous with, endorsed by, authorized by, or are in any way related

to Plaintiff’s goods sold under the PHYTOCEUTICALS trademark and under Plaintiff’s

corporate name, Phytoceuticals, Inc.;

         H.       An award of compensatory damages resulting from Defendant’s acts in violation

of 15 U.S.C. § 1125(a);

         I.       An order adjudging Defendant to be unfairly competing with Plaintiff under the

common law of the State of New Jersey;

         J.       An order preliminarily enjoining and permanently enjoining Defendant, its

officers, employees, servants and agents, and all persons in active concert, privity, or

participation with them from unfairly competing with Plaintiff;

         K.       An award of compensatory damages resulting from Defendant’s acts of unfair

competition and an accounting for an award of all profits realized by Defendant based on the

aforesaid acts;

         L.       An award of punitive damages;

         M.       An order declaring that the Plaintiff’s PHYTOCEUTICALS trademark is

distinctive and valid and not merely descriptive or generic;

         N.       An order declaring that Plaintiff’s trademark registration U.S. Trademark Reg.

No. 5,844,074 is valid and should not be cancelled;

         O.       An award to Plaintiff of its reasonable attorney fees and costs in the action on the

ground that this is an exceptional case; and

         P.       For such other relief as the Court determines to be just and proper.




6291127_1.docx                                     11
Case 2:20-cv-03549-ES-CLW Document 1 Filed 04/02/20 Page 12 of 12 PageID: 12




                                           JURY DEMAND
         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a trial by a jury on all issues

so triable.

                                                          Respectfully submitted,

                                                          LERNER, DAVID, LITTENBERG,
                                                           KRUMHOLZ & MENTLIK, LLP
                                                          Attorneys for Plaintiff Phytoceuticals, Inc.

Dated:           April 2, 2020                            By:     s/ Paul H. Kochanski
                                                                  Paul H. Kochanski
                                                                  Kendall K. Gurule
                                                                  Tel: 908.654.5000
                                                                  E-mail:pkochanski@lernerdavid.com
                                                                         kgurule@lernerdavid.com
                                                                         litigation@lernerdavid.com




                   CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2
             The undersigned hereby certifies, pursuant to Local Civil Rule 11.2, that with respect to
     the matter in controversy herein, neither Plaintiff nor Plaintiff’s attorney is aware of any other
     action pending in any court, or of any pending arbitration or administrative proceeding, to
     which this matter is subject.


     Dated:      April 2, 2020                            LERNER, DAVID, LITTENBERG,
                                                           KRUMHOLZ & MENTLIK, LLP
                                                          Attorneys for Plaintiff Phytoceuticals, Inc.


                                                          By:     s/ Paul H. Kochanski
                                                                  Paul H. Kochanski
                                                                  Kendall K. Gurule
                                                                  Tel:    908.654.5000
                                                                  E-mail: pkochanski@lernerdavid.com
                                                                          kgurule@lernerdavid.com
                                                                          litigation@lernerdavid.com




6291127_1.docx                                      12
